DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-8, 21, and 22 are allowed.



Response to Amendment
This Office action is in response to amendment/reconsideration filed on 11/23/2022, the amendments have been considered. Claim 10, 13, 16, and 18 have been previously cancelled. Claims 9, 11, 12, 15, 18, and 23 have been amended. Claims 1-9, 11, 12, 14, 15, 17 and 19-24 are pending for examination, the rejection cited as stated below.


Response to Arguments
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. Applicant asserts that the cited references do not teach or suggest “wherein the first multicast content transmission is associated with a first identifier identifying the first multicast content transmission at a first bit rate; determining ... a second multicast content transmission at a second bit rate different from the first bit rate; [and] sending, based on the request for the first multicast content transmission, the second multicast content transmission to the device instead of the first multicast content transmission, wherein the second multicast content transmission is identified by the identifier of the first multicast content transmission at the first bit rate and wherein the identifier causes the device to recognize the second multicast content transmission at the second bit rate as the first multicast content transmission at the first bit rate”.

The Examiner respectfully disagrees, as the prior art of Anchan discloses the above-mentioned features. Anchan discloses in Paragraph 0053, 0066, and 0071-0072, that the user equipment will be provided with session identifiers and multicast IP address of the content sent to it (i.e., recited identifier). The devices will receive different transmissions (i.e., content transmitted at different bit rates) based on the request and thus discloses the identifier causing the device to recognize the second transmission as the first transmission. The devices receive the content at a different bit rate based on the quantity of numbers of users in the service area receiving the multicast data.
In addition, similar arguments mentioned above were addressed in the Examiner’s Answer to Appeal Brief dated 05/14/2021 and affirmed by the Patent Trial and Appeal Board dated 09/23/2022.

Applicant asserts that the motivation to combine the cited references is not supported because Applicant submits the Office Action is creating a problem in the primary reference, Anchan, in order to solve the problem with the secondary reference, Joe, that did not exist in the primary reference.
The Examiner respectfully disagrees, as Anchan was used in order to notify users that they will be receiving the content at a different bitrate based on quantity of users. The prior art of Joe was used to determine whether to switch a user to a different stream using different techniques or criteria (e.g., based on characteristics of the user device).

Based on the rationale explained above, the Examiner disagrees with the prior art being silent to the claimed embodiment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kirankumar Anchan (US 20140194100 A1), hereinafter “Anchan” in view of Brian W. Joe et al (US 20120198506 A1), hereinafter "Joe” and in further view of Wendell Sun et al (US 20140050082 A1), hereinafter “Sun”.

Regarding Claim 9, Anchan discloses a method, comprising:
determining, based on a number of a plurality of devices accessing a first multicast content transmission being below a threshold, a device from the plurality of devices accessing the first multicast content transmission (Anchan, Paragraph 0066, less than a threshold numbers of users in the service area receiving multicast service. Fig. 7, Paragraph 0070, application server counts the number of UWs in a given area Paragraph 0075, determining whether the number of UEs in the multicast coverage area is less than the threshold);
receiving a request from the device for the first multicast content transmission (Anchan, Paragraph 0066, users receive multicast data. Examiner interprets that if the users receive multicast data, then the users have requested the multicast data),
wherein the first multicast content transmission is associated with a first identifier identifying the first multicast content transmission at a first bit rate (Anchan, Paragraph 0053, content from content provider contains mapping of the multicast IP address to the session identifier. Paragraphs 0071-0072, application server notifies the UEs that a low bitrate version of the multicast stream will be delivered. Devices receive different transmissions (i.e., same content transmitted at a high or low bit rate) based on the same request);
sending, based on the request for the first multicast content transmission, the second multicast content transmission to the device instead of the first multicast content transmission (Anchan, Paragraph 0066, when there are less than a threshold number of users in the service area receiving multicast data, the application server can deliver the multicast data to the users over the available WLANs at a lower bandwidth and with a lower quality of service than could be provided by the wireless multicast service),
wherein the second multicast content transmission is identified by the identifier of the first multicast content transmission at the first bit rate (Anchan, Paragraph 0053, UE within the network are provisioned with session identifiers and multicast IP address of the content sent to it. Paragraphs 0071-0072, application server notifies the UEs that a low bitrate version of the multicast stream will be delivered. Devices receive different transmissions (i.e., same content transmitted at a high or low bit rate) based on the same request)
and wherein the identifier causes the device to recognize the second multicast content transmission at the second bit rate as the first multicast content transmission at the first bit rate (Anchan, Paragraphs 0071-0072, UEs will receive a different bitrate version of the multicast stream);

However, Anchan fails to explicitly disclose determining, based on a characteristic associated with the device, a second multicast content transmission at a second bit rate different from the first bit rate; and ceasing sending, at a time based on timing information, the first multicast content transmission.

Joe, from the same or similar field of endeavor, discloses determining, based on a characteristic associated with the device, a second multicast content transmission at a second bit rate different from the first bit rate (Joe, Paragraph 0037, user device detects conditions associated with the user device (buffer fill rates, processor capacity, network connection type, etc.) in order to determine the optimal multicast content transmission for delivery to the user device. Implementing a back-off algorithm to manage bandwidth/quality trade-offs. Paragraph 0050, providing same content but with different bit rates (e.g., based on bandwidth)).

Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Joe into Anchan to include receiving a request for a multicast content from a device and providing another multicast content transmission to the device based on characteristics associated with the device, for the benefit of facilitating the same multicast content with a different bit-rate to the user devices, without interrupting their streaming content viewing (Joe – Paragraph 0010).

Sun, from the same or similar field of endeavor, discloses and ceasing sending, at a time based on timing information, the first multicast content transmission (Sun, Paragraph 0044, switching the multicast content that the user is receiving to a low bit rate version. Paragraph 0055 a switching point or switching indictor in the content packets, wherein the switching point is placed periodically in the content packets (e.g., once every 10 to 60 seconds worth of content). The Examiner interprets a different content streaming being delivered based on number of users requesting bandwidth as ending the original transmission of the first multicast content transmission and then receiving a second multicast content transmission).

Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Sun into Anchan and Joe to include dynamically changing the bit rate of the requested multicast content, for the benefit of delivering improved quality to active users by further adjusting the content compression (Sun – Paragraph 0033).


Regarding Claim 11, the combination of Anchan, Joe, and Sun disclose the method of claim 9 above, where Anchan further discloses wherein the second multicast content transmission comprises the content and the second bit rate and the first multicast content transmission comprises the content at the first bit rate (Anchan, Paragraph 0066, multicast content at one quality of service. Paragraph 0071, low bitrate of the multicast stream. Paragraph 0082, higher bitrate).

Regarding Claim 12, the combination of Anchan, Joe, and Sun disclose the method of claim 9 above, where Joe further discloses wherein the characteristic comprises at least one of a screen size of the device, a bandwidth, a screen resolution of the device, a location of the device, and a client account feature (Joe, Paragraph 0037, user device detects conditions associated with the user device (buffer fill rates, processor capacity, network connection type, etc.) in order to determine the optimal multicast content transmission for delivery to the user device).

Regarding Claim 14, the combination of Anchan, Joe, and Sun disclose the method of claim 9 above, where Joe further discloses wherein the characteristic comprises a measurement of a buffer of the device (Joe, Paragraph 0037, user device detects conditions associated with the user device (buffer fill rates, processor capacity, network connection type, etc.) in order to determine the optimal multicast content transmission for delivery to the user device).



Claims 15, 17, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Anchan in view of Sun.

Regarding Claim 15, Anchan discloses a method, comprising:
sending at least one of a first multicast content transmission at a first bit rate or a second multicast content transmission at a second bit rate, different from the first bit rate, to a plurality of devices (Anchan, Paragraph 0066, delivery of multicast data to users. Paragraphs 0071-0072, application server notifies the UEs that a low bitrate version of the multicast stream will be delivered. Devices receive different transmissions (i.e., same content transmitted at a high or low bit rate) based on the same request);
determining a number of the plurality of devices accessing the first multicast content transmission (Anchan, Fig. 7, Paragraph 0070, application server counts the number of UWs in a given area),
wherein the first multicast content transmission is associated with a first identifier identifying the first multicast content transmission at the first bit rate (Anchan, Paragraph 0053, content from content provider contains mapping of the multicast IP address to the session identifier. Paragraphs 0071-0072, content at different bitrates);
comparing the number to a threshold (Anchan, Paragraph 0066, less than a threshold numbers of users in the service area receiving multicast service);
wherein the second multicast content transmission is identified by the identifier of the first multicast content transmission at the first bit rate wherein the identifier causes the one or more devices of the plurality of  devices to recognize the second multicast content transmission at the second bit rate as the first multicast content transmission at the first bit rate (Anchan, Paragraph 0053, UE within the network are provisioned with session identifiers and multicast IP address of the content sent to it. Paragraphs 0071-0072, application server notifies the UEs that a low bitrate version of the multicast stream will be delivered. Devices receive different transmissions (i.e., same content transmitted at a high or low bit rate) based on the same request);

However, Anchan fails to explicitly disclose sending, based on the number exceeding the threshold, to one or more devices of the plurality of devices accessing the first multicast content transmission, an instruction to access the second multicast content transmission instead of the first multicast content transmission, and ending, based on the number being below the threshold, transmission of the first multicast content transmission, wherein transmission of the first multicast content transmission ceases according to timing information.

 Sun, from the same or similar field of endeavor, discloses sending, based on the number exceeding the threshold, to one or more devices of the plurality of devices accessing the first multicast content transmission, an instruction to access the second multicast content transmission instead of the first multicast content transmission (Sun, Paragraph 0065, after the adaptive switching component has detected congestion (or sees congestion is relieved), it may be desirable to signal to the clients that they switch to a new stream. Paragraph 0066, if it is determined that a change of bit rate is desirable, then a transition of bit rates is seamless),
and ending, based on the number being below the threshold, transmission of the first multicast content transmission (Sun, Paragraph 0066, content at different bit rate will be delivered. The Examiner interprets a different content streaming being delivered as ending the original transmission of the first multicast content transmission),
wherein transmission of the first multicast content transmission ceases according to timing information (Sun, Paragraph 0044, switching the multicast content that the user is receiving to a low bit rate version. Paragraph 0055 a switching point or switching indictor in the content packets, wherein the switching point is placed periodically in the content packets (e.g., once every 10 to 60 seconds worth of content). The Examiner interprets a different content streaming being delivered based on number of users requesting bandwidth as ending the original transmission of the first multicast content transmission and then receiving a second multicast content transmission).

Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Sun into Anchan to include dynamically changing the bit rate of the requested multicast content, for the benefit of delivering improved quality to active users by further adjusting the content compression (Sun – Paragraph 0033).


Regarding Claim 17, the combination of Anchan and Sun discloses the method of claim 15 above, where Sun further discloses further comprising sending to the one or more devices, an instruction comprising the timing information (Sun, Paragraph 0048, switching point/identifier/flag used to determine where to switch over to/from a particular content stream). Sun, Paragraph 0065, after the adaptive switching component has detected congestion (or sees congestion is relieved), it may be desirable to signal to the clients that they switch to a new stream. Paragraph 0066, if it is determined that a change of bit rate is desirable, then a transition of bit rates is seamless).

Regarding Claim 20, the combination of Anchan and Sun discloses the method of claim 15 above, where Anchan further disclose wherein the instruction to access the second multicast content transmission instead of the first multicast content transmission is provided based on the number of the plurality of devices accessing the first multicast content transmission being below the threshold (Anchan, Paragraph 0071, application server notifies the UEs of the change in multicast stream if the number of active UEs is less than a threshold).

Regarding Claim 24, the combination of Anchan and Sun disclose the method of claim 15 above, where Sun further discloses wherein the instruction to access the second multicast content instead of the first multicast content transmission comprises the timing information (Sun, Paragraph 0048, switching point/identifier/flag used to determine where to switch over to/from a particular content stream).




Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Anchan in view of Sun, and in further view of Joe.

Regarding Claim 19, the combination of Anchan and Sun disclose the method of claim 15 above.
However, the combination of Anchan and Sun fail to explicitly disclose further comprising determining the second multicast content transmission based on a characteristic associated with the one or more devices, wherein the characteristic comprises at least one of a screen size of the at least one of the one or more devices, a bandwidth, a screen resolution of the at least one of the one or more devices, a location of the at least one of the one or more devices, and a client account feature.

Joe, from the same or similar field of endeavor, discloses further comprising determining the second multicast content transmission based on a characteristic associated with the one or more devices, wherein the characteristic comprises at least one of a screen size of the at least one of the one or more devices, a bandwidth, a screen resolution of the at least one of the one or more devices, a location of the at least one of the one or more devices, and a client account feature (Joe, Paragraph 0037, user device detects conditions associated with the user device (buffer fill rates, processor capacity, network connection type, etc.) in order to determine the optimal multicast content transmission for delivery to the user device).

Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Joe into Anchan and Sun to include changing the bit rate of the requested multicast content, for the benefit of delivering content stream optimized for the user device (Joe – Paragraph 0035).
Regarding Claim 23, the combination of Anchan and Sun discloses the method of claim 15 above.
However, the combination of Anchan and Sun fail to explicitly disclose wherein the first multicast content transmission comprises content that is encoded at the first bit rate, and the second multicast content transmission comprises the content that is encoded at the second bit rate different from the first bit rate.

Joe, from the same or similar field of endeavor, discloses wherein the first multicast content transmission comprises content that is encoded at the first bit rate (Joe, Paragraph 0035, CDN provides synchronized multicast streams of the same video content, but with each multicast stream containing different bit rates),
and the second multicast content transmission comprises the content that is encoded at the second bit rate different from the first bit rate (Joe, Paragraph 0035, CDN provides synchronized multicast streams of the same video content, but with each multicast stream containing different bit rates).

Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Joe into Anchan and Sun to include different bit rates of the multicast content, for the benefit of e facilitating the same multicast content with a different bit-rate to the user devices, without interrupting their streaming content viewing (Joe – Paragraph 0010).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of providing content to a plurality of users conserving bandwidth by altering content transmissions and/or redirecting users to alternate content transmissions.
Some of the prior art include:
	US 8826349 B2, US 20140050082 A1, and US 20140355603 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446